DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colton et al. (U.S. Pub. No. 20110062167).
Regarding Claim 1, Colton et al. discloses a customized storage system comprising: a first frame end of a crate having a first frame (Figure 1 below); a second frame end having a second frame disposed opposite the first frame (figure 1 below); a base panel fixed to and extending between the second frame (Figure 1 below); a lid assembly engaged to the first frame 34/35 (figure 1), the lid assembly including a lid hinge assembly mounting a lid to a lid frame assembly 45 (figure 1), the lid hinge assembly including a plurality of hinges adapted to move the lid between a closed position and an open position (figure 8); a first swinging panel disposed opposite a second swinging panel, each of the first and second swinging panels pivotally mounted to the first frame 30/31 (figure 1), the first and second swinging panels each releasably secured to a respective swinging panel mount disposed at the second frame end when 

    PNG
    media_image1.png
    810
    701
    media_image1.png
    Greyscale

Regarding Claim 5, Colton et al. discloses each of the proximal and distal folding frame mounts and the swinging panel mounts provides a storage stability framework to the crate in the storage position (Figure 7).
Regarding Claim 6 Colton et al. discloses the lid assembly is removable (figure 8).
Regarding Claim 7, Colton et al. discloses the crate is movable between the storage position and the collapsed position without removing the lid (Figure 1 and 7).
Regarding Claim 20, Colton et al. discloses a customized storage system comprising: a first frame end of a crate having a first frame (Figure 1 above); a second frame end having a second frame disposed opposite the first frame (Figure 1 above); a base panel fixed to and extending between the second frame (Figure 1 above); a lid assembly engaged to the first frame 34/35 (figure 1), the lid assembly including a lid hinge assembly mounting a lid to a lid frame assembly 45 (figure 1), the lid hinge assembly including a plurality of hinges (Figure 1) adapted to move the lid between a closed position and an open position without changing a stacking symmetry of the crate (Figure 1 and 8); a first swinging panel disposed opposite a second swinging panel 30/31 (figure 1), each of the first and second swinging panels pivotally mounted to the first frame (figure 1), the first and second swinging panels each releasably secured to a respective swinging panel mount disposed at the second frame end when the crate is in a storage position and rotatable about a swinging axis at the first frame to move the crate into a collapsed position (Figure 1 and 7), the collapsed position including the first and second swinging panels being housed in an internal space of the first frame (Figure 2 and 3 and 7); and a first folding panel 13/14 (figure 1) disposed opposite a second folding panel 12 (figure 1), each of the first and second folding panels pivotally mounted to the first frame with a respective proximal folding panel mount and to the second frame with a respective distal folding panel mount (Figure 5 and 6), the first and second folding panels each foldable along a folding axis (Figure 5 and 6), such that the first frame is displaced distally towards the second frame and each of the first and second .
Claim(s) 13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenz et al. (U.S. Patent No. 7,588,156).
Regarding Claim 13, Lorenz et al. discloses a customized storage system comprising: a crate movable between a storage position and a collapsed position (column 1, lines 39-64), the crate being positionable in at least one of a plurality of selectable crate orientations or a plurality of stacking configurations when the crate is in the storage position (Column 2, lines 24-27), the crate having a first frame 50 (Figure 1) disposed opposite a second frame 20 (Figure 1), the crate having a lid 40 (Figure 1) disposed on the first frame and a base panel disposed on the second frame, the crate having a first swinging panel disposed opposite a second swinging panel 33/34 (Figure 1), each of the first and second swinging panels pivotally mounted to the first frame (figure 1) , the first and second swinging panels each releasably secured to the second frame end when the crate is in the storage position and rotatable to move the crate into the collapsed position (column 1, lines 39-64), the crate having a first folding panel 31 (Figure 1) disposed opposite a second folding panel 32 (figure 1), each of the first and second folding panels foldable to move the crate into the collapsed position (column 1, 
Regarding Claim 16, Lorenz et al. discloses the plurality of selectable crate orientations includes an opening of the crate being oriented in at least one of an upwards direction or an outwards direction (Figure 2).
Regarding Claim 17, Lorenz et al. discloses the plurality of selectable crate orientations includes at least one of a horizontal direction or a vertical direction (Column 2, lines 24-27).
Regarding Claim 18, Lorenz et al. discloses a connector of the inner panel being oriented in at least one of the horizontal direction or the vertical direction (upper rim, figure 1).
Regarding Claim 19, Lorenz et al. discloses the crate is releasably connected to an adjacent crate by the connector in at least one of the horizontal direction or the vertical direction (Column 2, lines 24-27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et al. (U.S. Patent No. 7,588,156).
Regarding Claim 14, Lorenz et al. teaches all the limitations substantially as claimed except for the crate is a symmetric cube.  Absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape. 
Regarding Claim 15, Lorenz et al. discloses a plurality of crates, wherein at least one of the crates is releasably securable to another crate in at least one of a horizontal stacking configuration or a vertical stacking configuration (Column 2, lines 24-27).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colton et al. (U.S. Pub. No. 20110062167).
Regarding Claim 9, Colton et al. teaches all the limitations substantially as claimed except for the plurality of lid hinges includes three hinges each associated with a respective lid frame and adapted to lie flat.  However, it would have been obvious  to modify Colton et al. to include a third hinge since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP2144.04(VI)(B) 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colton et al. (U.S. Pub. No. 20110062167) in view of Fetzer et al. (EP2404837).
Regarding Claim 8, Colton et al. teaches all the limitations substantially as claimed except for an interior of the crate houses one or more internal modular storage components.  However, Fetzer et al. teaches an interior of the crate houses one or more internal modular storage components 7 (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colton et al. to include one or more internal modular storage components, as taught by Colton et al., in order to organize the interior of the container.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claims 2-4 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.